NO. 07-02-0360-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   SEPTEMBER 12, 2002
                             ______________________________

                                       STEVEN A. WARD,

                                                               Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

           FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

                  NO. 2000-471265; HON. DRUE FARMER, PRESIDING
                         _______________________________

                                         DISMISSAL
                            _______________________________

Before QUINN and REAVIS, J.J. and BOYD, S.J.1

       Appellant, Steven A. Ward, appealed from an order revoking his probation and

sentencing him to 180 days in the Lubbock County Jail. We dismiss the proceeding for

lack of jurisdiction.

       The order revoking appellant’s probation indicates that sentence was imposed on



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2002) .
May 13, 2002. Appellant then filed a motion for new trial on May 15, 2002. To be timely,

a notice of appeal must be filed within 30 days after the sentence is imposed or suspended

in open court or within 90 days after that date if a motion for new trial is filed. TEX . R. APP .

P. 26.2(a). Thus, appellant’s notice of appeal was due to be filed on August 12, 2002 but

was not filed until August 26, 2002. The deadline for filing the notice of appeal may be

extended if the notice of appeal is filed in the trial court and a motion seeking an extension

of time is filed in this court within 15 days after the deadline for filing the notice of appeal.

TEX . R. APP . P. 26.3. However, no such motion has been filed with this court.           A timely

filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996). If the notice is not timely, then the court of

appeals can take no action other than to dismiss the proceeding. Id. at 523. Because

appellant’s notice of appeal was untimely filed, we have no jurisdiction to consider the

appeal.

       Accordingly, the appeal is dismissed.



                                                            Per Curiam

Do not publish.




                                                2